        Case 1:17-cr-00251-PGG Document 301 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                             ORDER

JOSHUA PEREZ,                                                17 Cr. 251 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for July

10, 2020, is adjourned to August 26, 2020 at 2:00 p.m. in Courtroom 705 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, New York. Bail is continued

through August 26, 2020.

Dated: New York, New York
       July 1, 2020
